United States Court of Appeals
                      For the First Circuit


No. 13-2504

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     STEPHANIE L. McCORMICK,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                              Before

                   Howard, Selya and Thompson,
                         Circuit Judges.



     Joseph M. Bethony and Gross, Minsky & Mogul, P.A. on brief for
appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.



                        December 10, 2014
            SELYA, Circuit Judge.     This is a single-issue sentencing

appeal in which the defendant challenges only the district court's

enhancement of her guideline sentencing range (GSR) through a two-

level   role-in-the-offense       adjustment   for   leading,   organizing,

managing, or supervising a criminal activity.          See USSG §3B1.1(c).

Discerning no clear error in the district court's essentially

factual     determination,   we    summarily    affirm   the    defendant's

sentence.

            The silhouette of the case is easily sketched.               In

January of 2013, defendant-appellant Stephanie L. McCormick and her

cousin, Anthony Post, began partying with drugs.            Oxycodone was

their drug of choice, and when their supply ran out, the pair,

after considering other alternatives, decided to rob a local

pharmacy.     A vehicle was needed and the defendant recruited an

acquaintance, Candice Eaton, to drive them in her car.

            The record is tenebrous as to what Eaton knew and when

she knew it.    According to the defendant, Eaton thought (when she

agreed to help) that Post and the defendant were going to "rip

someone off" to get drugs, not that they were going to rob a

pharmacy.

            On January 22, Eaton, accompanied by a minor identified

as "C.P.," drove Post and the defendant to a CVS pharmacy in

Augusta, Maine.     While the others waited in the car, Post walked

into the store and presented a note to staff members.             The note


                                     -2-
commanded them to "put [a]ll oxycodone in a bag" and threatened

that he would "start shooting" otherwise.         The pharmacy workers

complied, filling a bag with bottles containing several hundred

pills.   When Post returned, the defendant — in full view of Eaton

and C.P. — began emptying the contents of the purloined bottles of

prescription drugs into the CVS bag.         Eaton, following commands

from the defendant, drove the car to her own apartment, stopping

once en route so that an errand demanded by the defendant could be

performed and once again so that the occupants of the car could

"get high."    When the contraband was divvied up, Eaton received a

share.

            The culprits were quickly brought to book.       On March 21,

2013, the defendant waived indictment and entered a guilty plea to

an information charging her with Hobbs Act robbery (specifically,

that she aided and abetted the taking of controlled substances from

the pharmacy through the use of threatened violence) in violation

of 18 U.S.C. §§ 2, 1951.

            The preparation of the presentence investigation report

generated some controversy.    The parties' dispute centered on the

dimensions of the appropriate GSR.       Everyone agreed to most of the

components: a base offense level of 20, see USSG §2B3.1(a); a two-

level enhancement for a threat of death made during the robbery,

see   id.   §2B3.1(b)(2)(F);   a   one-level   enhancement    because   a

controlled substance was involved, see id. §2B3.1(b)(6); a three-


                                   -3-
level downward adjustment for acceptance of responsibility, see id.

§3E1.1; and a criminal history category of I.           The consensus

stopped there; the parties wrangled about the appropriateness vel

non of a two-level role-in-the-offense enhancement under USSG

§3B1.1(c).

             The presence or absence of this role-in-the-offense

enhancement made a significant difference in the dimensions of the

defendant's GSR.     Without this enhancement, the GSR would be 33 to

41 months.     With it, the GSR would be 41 to 51 months.

             The district court proceeded to hold a hearing to resolve

this contretemps.       It subsequently issued a sentencing order

finding the section 3B1.1(c) enhancement warranted.         See United

States v. McCormick, No. 13-51, 2013 WL 6062104, at *1 (D. Me. Nov.

18, 2013).      The court's rescript was thorough and detailed: it

found, inter alia, that the defendant had organized the criminal

enterprise, controlled Post's activities, recruited both Eaton and

C.P., and occupied a leadership role vis-à-vis Eaton.       See id. at

*19-20.

             On December 3, 2013, the district court convened the

disposition hearing.     In line with its earlier findings, the court

set the defendant's GSR at 41 to 51 months.    After hearing from the

attorneys and the defendant, the court sentenced the defendant to

a 46-month term of immurement.     This timely appeal ensued.




                                  -4-
           Our analysis begins with familiar lore.            The government

has the burden of proving the propriety of an upward role-in-the-

offense adjustment.      See United States v. Tejada-Beltran, 50 F.3d
105, 113 (1st Cir. 1995).            It must carry this burden by a

preponderance of the evidence.            See id.   This court, in turn,

reviews the district court's underlying factual findings for clear

error and that court's resolution of legal questions (including its

interpretation and application of the sentencing guidelines) de

novo.    See United States v. Paneto, 661 F.3d 709, 715 (1st Cir.

2011).     Where   the    raw   facts     are   susceptible   to    competing

inferences, the sentencing court's choice between those inferences

cannot be clearly erroneous.        See United States v. Ruiz, 905 F.2d
499, 508 (1st Cir. 1990).

           The guideline provision that lies at the heart of this

appeal, USSG §3B1.1(c), states that "if the defendant was an

organizer,   leader,     manager,    or    supervisor   in    any   criminal

activity," her offense level should (with exceptions not relevant

here) be increased by two levels.          Such an increase is warranted

only if the government proves that "(1) the criminal enterprise

involved at least two complicit participants (of whom the defendant

may be counted as one), and (2) the defendant, in committing the

offense,   exercised     control   over,   organized,   or    was   otherwise

responsible for superintending the activities of, at least one of

those other persons."      United States v. Cruz, 120 F.3d 1, 3 (1st


                                     -5-
Cir. 1997) (en banc).     Applying this paradigm, the district court

found that the defendant's relationships with both Eaton and Post

were   independently    sufficient    to    ground   the   section     3B1.1(c)

enhancement.    See     McCormick,   2013 WL 6062104,     at   *20.   For

simplicity's sake, we focus on the district court's assessment of

the defendant's relationship with Eaton. As we explain below, this

assessment was unimpugnable.

           The defendant admits — as she must — that the hatched

scheme for the pharmacy robbery involved at least two participants.

She claims, however, that Eaton was not a culpable participant and

that, in all events, she did not superintend Eaton's activities.

The record belies this two-pronged claim.

           Eaton's     activities    can    be    viewed   in    two   discrete

segments. First, she was involved prior to the actual holdup; that

is, she furnished the vehicle and drove Post and the defendant to

the scene of the crime. Second, she was involved subsequent to the

actual holdup; that is, she drove the getaway car and split the

spoils with the main protagonists.         While either set of activities

would likely have supported a finding of complicity in the crime,

see, e.g., United States v. Sanchez, 354 F.3d 70, 74 (1st Cir.

2004); United States v. Neal, 36 F.3d 1190, 1211 & n.19 (1st Cir.

1994), the enhancement can readily be justified on the second set

of activities alone.




                                     -6-
             The court found that Eaton learned of the pharmacy

robbery, at the latest, when Post ran from the store and returned

to the car, at which time the defendant began dumping the contents

of stolen bottles of prescription drugs into a CVS bag.     From at

least that point forward, it is crystal clear that Eaton was a

knowing and willing participant in the heist: she drove the getaway

car and pocketed a share of the drugs.   Based on these events, the

district court concluded that Eaton was an accessory after the fact

to the robbery.

             This conclusion is fully supportable1 — and it lays an

adequate foundation for the section 3B1.1(c) enhancement.   A party

who knowingly assists in a criminal enterprise is responsible as an

accessory.     See United States v. Hall, 101 F.3d 1174, 1178 (7th

Cir. 1996); United States v. Lewis, 68 F.3d 987, 990 (6th Cir.

1995).   We hold, as a matter of first impression in this Circuit,

that such a level of engagement is sufficient to qualify the

accessory as a "participant" in a criminal activity for purposes of

an upward role-in-the-offense adjustment under section 3B1.1.   See

United States v. Bennett, 143 F. App'x 200, 204 (11th Cir. 2005);

Hall, 101 F.3d at 1178; United States v. Boutte, 13 F.3d 855, 860

(5th Cir. 1994).




     1
       Indeed, Eaton pleaded guilty to an accessory after the fact
charge and was sentenced accordingly.

                                 -7-
            In an effort to dodge this bullet, the defendant argues

that there is no respectable footing in the record for a finding

that she "led" Eaton.      This is magical thinking.    The record

reflects with conspicuous clarity that Eaton — who had been

recruited by the defendant in the first place — took directions

from the defendant, drove where she was told to drive, and allowed

the defendant to use her (Eaton's) apartment as a safe house for

dividing the stolen pills.   Last — but not least — Eaton followed

the defendant's lead as to how the pills were to be split, in

effect letting the defendant dictate her (Eaton's) share of the

spoils.

            We need go no further.     The record is replete with

circumstantial evidence adequate to support a finding that, both

before and after the pharmacy robbery, the defendant was in control

of the entire operation. Eaton's culpable participation, under the

defendant's hegemony, was more than enough to warrant the district

court's imposition of a two-level role-in-the-offense enhancement.



Affirmed.   See 1st Cir. R. 27.0(c).




                                 -8-